Opinion issued February 14, 2019




                                        In The

                                Court of Appeals
                                       For The

                            First District of Texas
                              ————————————
                                NO. 01-18-00405-CV
                             ———————————
                           FELIX CUELLAR, Appellant
                                           V.
                CENTRAL MORTGAGE COMPANY, Appellee


              On Appeal from the County Civil Court at Law No. 2
                            Harris County, Texas
                        Trial Court Case No. 1109559


                           MEMORANDUM OPINION

      Appellant’s brief was originally due December 17, 2018. On January 11,

2019, this Court issued a notice advising appellant that unless he filed his brief within

ten days, we might dismiss the appeal for want of prosecution. We received no brief

or motion for extension.
      We dismiss the appeal for want of prosecution. See TEX. R. APP. P. 42.3(b),

43.2(f). We dismiss any pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Lloyd, Kelly, and Hightower.




                                        2